       Case 3:20-cv-06533-RS Document 26-2 Filed 11/19/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13                           UNITED STATES DISTRICT COURT

14                        NORTHERN DISTRICT OF CALIFORNIA

15

16   Eugina Harris, individually, and on behalf   Case No. 3:20-cv-06533-RS
     of all those similarly situated,
17                                                Assigned to Judge Richard Seeborg
                      Plaintiff,
18                                                [PROPOSED] ORDER GRANTING
           v.                                     ADMINISTRATIVE MOTION FOR
19                                                ENLARGEMENT OF TIME TO
     McDonald’s Corporation,                      RESPOND TO THE COMPLAINT
20
                      Defendant.
21

22

23

24

25

26

27

28
                          [PROPOSED] ORDER GRANTING MOTION FOR ENLARGEMENT OF TIME
                                                       TO RESPOND TO THE COMPLAINT
                                                                 Case No. 3:20-CV-06533-RS
       Case 3:20-cv-06533-RS Document 26-2 Filed 11/19/20 Page 2 of 2



 1            This matter is before the Court on Defendant McDonald’s Corporation
 2   (“McDonald’s”) Administrative Motion for Enlargement of Time to Respond to the
 3   Complaint. Having reviewing the parties’ submissions, and upon consideration of all the
 4   files, records, and proceedings in this matter and finding good cause shown, IT IS
 5   HEREBY ORDERED that McDonald’s time to answer or otherwise respond to the
 6   Complaint is enlarged by 30 days, from December 3, 2020 to January 4, 2021. All other
 7   scheduled dates remain in full force and effect.
 8
     Dated:                      , 2020
 9
                                                        Richard Seeborg
10                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                           -1-
                           [PROPOSED] ORDER GRANTING MOTION FOR ENLARGEMENT OF TIME
                                                         TO RESPOND TO THE COMPLAINT
                                                                  Case No. 3:20-CV-06533-LB
